Beck, J.
trust: prom-descent.0 °' The motion to strike was improperly sustained by the court. In our opinion, the matters pleaded which were stricken out of the answer, are proper defences to the action. The answbr avers sufficiently that the notes and mortgages given to the mother as guardian of her daughter were but contrivances to secure a trust fund for her support after her arrival at the age of twenty-one years, and with no purpose of vesting in her the title to the notes and mortgages, nor the money which they are given to secure. Most certainly, if it could be shown by proper evidence that such was the design upon the death of the cestui que trust, who was only to receive the money, or the notes and mortgage at a certain age, the property would not vest in her heirs or representatives. If it was a trust *64fund to be used for her benefit at and after a certain age. and no present interest vested in her prior to her death, it is quite clear her heirs can have no interest in it. This seems, to be the defence quite clearly set up in the answer.
a Daro;i evidence. It is no objection to this view that nothing of this arrangement, so far as is shown, appears in the notes, and that there is no averment of the existence 0£ a W1qting setting it out. In the first place, the evidence to support the defence, should it even exist in parol, need not necessarily contradict or vary the notes. It would simply explain what interest the payee held in them, and how and to whom the money secured should be applied. This we think may be done without any violation of the rules of evidence. In the second place, this is a trust of personalty, it is not obnoxious to the statute of frauds, and may be supported upon parol evidence. Lord v. Lowry, 1 Bailey Ch. 510.
We do not pass upon the question as to the right of defendant’s wards to the property, to the exclusion of plaintiffs, without any showing of the existence of a trust or other equity, under the construction of Revision, sections. 2495-2498, contended for by defendant’s counsel. We deem it better to give no expression to them now.
Reversed.